PER CURIAM.
We affirm Travis Howard's convictions for attempted manslaughter by act and robbery with a firearm discharge without further comment. However, we remand for entry of an appropriate written competency order, nunc pro tunc, consistent with *324the trial court's oral findings. See Rumph v. State, 217 So.3d 1092, 1095 (Fla. 5th DCA 2017). Additionally, the judgment incorrectly lists attempted manslaughter by act as a life felony when it is a third-degree felony. See §§ 777.04(4)(a); 782.07(1), Fla. Stat. (2016). The judgment also lists robbery with a firearm as a first-degree felony when it is a first-degree felony punishable by life. § 812.13(2)(a), Fla. Stat. (2016). On remand, these scrivener's errors shall be corrected. No resentencing is required.
AFFIRMED and REMANDED.
ORFINGER, TORPY and EVANDER, JJ., concur.